Title: From Benjamin Franklin to Jane Mecom, 10 July 1764
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. July 10. 1764
We all condole with you most sincerely on the Death of your Daughter. She always appear’d to me of a sweet and amiable Temper, and to have many other good Qualities that must make the Loss of her more grievous for Brother and you to bear. Our only Comfort under such Afflictions is, that God knows what is best for us, and can bring Good out of what appears Evil. She is doubtless happy: which none of us are while in this Life.
Brother Peter and Sister are well. Their Maid which they brought with them, and a young Girl, have been both inoculated, and have got finely over the small Pox. They join with my Mrs. Franklin Sally and myself in Love to you and yours: But do not write; as no Letters can now go free in America but mine, Mr. Foxcroft’s and our Secretary’s; the latter only Business of the Office. The Act of Parliament forbidding. I am, Your ever affectionate Brother
B Franklin
 
Addressed: To / Mrs. Jane Mecom / Boston / Free / B Franklin
